DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
Each of claims 1 and 15 comprise multiple limitations in run on paragraph, however 37 CFR 1.75 (i) requires “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation”. Therefore new limitations should commence on a new line with indentation.  
Dependent claims 2-15 are also objected for being dependent upon objected to claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, “the outlet” lacks antecedent basis in the claims, reciting “an outlet of the spray dryer” would overcome this rejection.
Regarding claim 10, “the outlet” lacks antecedent basis in the claims, reciting “an outlet of the spray dryer” would overcome this rejection.
Regarding claim 11, “the inlet” lacks antecedent basis in the claims, reciting “an inlet of the spray dryer” would overcome this rejection.
Regarding claims 13 and 14, the phrase “the nozzle used” is narrative, and “the nozzle” lacks antecedent basis; reciting “wherein the spray dryer comprises a nozzle, and the nozzle comprises…” would overcome this rejection in each of claims 13 and 14.
Regarding claim 15, the phrase “wherein the feed solution consists essentially of…aqueous ethanol is introduced into…” is confusing because it appears to be two different recitations related to “the feed solution” which are not separated, therefore leading to confusion. Applicant can recite “wherein the feed solution consists essentially of…aqueous ethanol, wherein the feed solution is introduced into…” to overcome this rejection.

Allowable Subject Matter
Claims 1-8 and 12 would be allowable if claim 1 were amended to overcome the objection set forth above.
Claims 9-11 and 13-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: considering claim 1, the prior art does not teach or fairly suggest the claimed process for spray drying of a feed solution comprising semaglutide, said the process comprising introducing the feed solution comprising semaglutide in a solvent into a spray dryer at a feed flow rate and introducing an atomising gas at an atomising gas flow rate, wherein the ratio of atomising gas flow rate (kg/h) to feed flow rate (kg/h) is in the range 1.0-1.7.
Hell et al (WO 2010/072621, as well as US 2010/0183876) is regarded as the closest relevant prior art; Hell teaches a process for the production of a freely flowable homogenous powder form of a GLP-1 peptide analogue, where a solution of the peptide analogue in an aqueous organic solvent that is preferably directly obtained from a chromatographic purification process, is subjected to a spray drying process and recovered in the form of a freely flowable homogenous powder (see abstract, P3:L15-25,P5:L1-21), however Hell does not teach i) the specific semaglutide, (ii) specific ratio of atomizing gas flow rate to feed flow rate and (iii) the spray drying method using an atomising gas.
Pitman (WO 98/47493) teaches spray drying under an atomizing gas to form pharmaceutical compound (see abstract, P10:L23-P11:L15), however Pitman is not directed to a process of spray drying semaglutide nor related GLP-1 compounds.
Havelund et al (US 9,387,176) teaches a spraying drying process for pharmaceutical that can include GLP-1 (See title, abstract, C27:L50-C28:L7), however Havelund teaches much higher gas/solution rates (see C25:L30-34).
Fragale (US 2013/0172271) teaches spray drying for preparing spray dried pharmaceutical products including daptomycin, azithromycin, cyclophosphamide, and voriconazole (see title, abstract), however does not teach the specific semaglutide nor the specific ratios of gas flow rate to feed flow rate.
Jensen et al (US 2015/0150811) teaches formulating GLP-1 peptide for delivery, however Jensen does not teach specific ratio of atomizing gas flow rate to feed flow rate and the spray drying method using an atomising gas.
Dobry et al (US 2019/0224584) teaches a method for making spray dried compositions with air flow and atomization (see title, abstract, Fig1), however Dobry does not teach the specific semaglutide nor the specific ratio of atomizing gas flow rate to feed flow rate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772